Citation Nr: 0924390	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension benefits payable at 
the housebound rate.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

This appeal was previously before the Board in October 2008, 
when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently in receipt of pension benefits, 
based on total disability due to the following non service-
connected disabilities: neurogenic bladder (rated at 60%), 
peripheral neuropathy of the leg and foot bilaterally due to 
L1 burst fracture (rated 40% each), post-operative status of 
L1 burst fracture, with incomplete L1 paraplegia (rated at 
40%), and neurogenic bowel (rated at 10%).  He seeks 
entitlement to special monthly pension benefits payable at 
the increased rate for those housebound.  

Pension is paid at the housebound rate when the Veteran is 
substantially confined to his or her dwelling (or ward or 
clinical area if institutionalized) and it is reasonably 
certain the disability(ies) causing this confinement will 
continue throughout the Veteran's life.  38 C.F.R. 
§ 3.352(d)(2).  

In addition, pension will be paid at this rate regardless of 
whether the Veteran is actually confined to his or her 
dwelling/ward, if he or she has a single permanent disability 
rated 100 percent disabling and a separate and distinct 
disability independently rated 60 percent or more.  38 C.F.R. 
§ 3.352(d)(1).  

A primary contention in this case is that in addition to the 
60 percent evaluation assigned for the Veteran's neurogenic 
bladder, he should be assigned a 100 percent rating for loss 
of use of his feet under Diagnostic Code 5110.  

When this case was last before the Board, it was remanded, in 
pertinent part, to accord the Veteran a current VA 
examination.  In addition, the examiner was asked to comment 
upon whether the Veteran is substantially confined to his 
dwelling and the immediate premises.  This was accomplished 
in February 2009.  With respect to the issue of whether the 
Veteran is substantially confined to his dwelling and the 
immediate premises, the examiner noted that while the Veteran 
arrived on a motorized scooter, he had no apparent difficulty 
in walking into the examining room (about 30 feet) without a 
cane or other assistive device, and that the Veteran reported 
being able to walk 100 feet, and to go fishing and shopping.  
The Board finds that the examiner's comments can be 
reasonably interpreted as indicating that the Veteran is not 
substantially confined to his dwelling, and that further 
clarification in this regard is unnecessary.

Regrettably, however, the Board neglected to ask for the 
examiner's judgment on whether the Veteran's impairment 
includes disability that constitutes loss of use of both 
feet.  In this regard, the record does reflect neurological 
and motor impairment in the lower extremities, particularly 
the feet.  For example, the February 2009 VA examination 
report reflects dorsiflexion and plantar flexion of 2/5 in 
the right foot, and 3/5 in the left foot, and absent ankle 
jerks bilaterally.  In addition, VA treatment reports, dated 
in October 2006, show that the Veteran was unable to climb 
stairs on his own and that he had 0/5 strength and sensation 
in his lower extremities bilaterally.  An April 2004 VA 
treatment report shows that the Veteran exhibited an unsteady 
gait, and that he sometimes used forearm crutches.  
Significantly, the report of a May 2004 VA examination shows 
that the Veteran was unable to bend forward because of his 
lack of balance and loss of proprioception in his feet.  The 
Board notes that the Veteran currently drives an automobile 
with VA issued hand controls.  

In view of the foregoing, the Board finds that the file 
should be returned to the 2009 examiner for an opinion 
addressing whether the Veteran's impairment includes 
disability that constitutes loss of use of both feet.  

Accordingly, the case is REMANDED for the following action:


1.  Return the file to the person who 
conducted the February 2009 examination of 
the Veteran who should be asked to re-
familiarize himself with its content, and 
after doing so, offer an opinion as to 
whether the veteran's disabilities are 
considered to include the loss of use of 
both feet.  In this regard, he should be 
advised that the loss of use of a foot for 
purposes of the benefits at issue is held 
to exist when no effective function (i.e., 
balance, propulsion, etc.) remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below the knee with the use of 
a suitable prosthetic appliance.  See 
38 C.F.R. § 4.63.  If the 2009 examiner is 
not available, the file should be provided 
to another for the requested opinion, and 
if the opinion cannot be provided without 
examining the Veteran, that should be 
arranged.  

2.  After the development requested has 
been completed, the RO should again 
consider the record, including review of 
the disability ratings assigned to each of 
the Veteran's disabilities, and enter its 
determination whether the benefit sought 
on appeal may be granted.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

